Vinje, J.
(dissenting). I am unable to concur in the view that that part of contributions to the family fund that go into savings or investment can be said to be for support. In this case the whole family earned during the test year $3,022.45, placing Anna’s contribution at $169, which it is conceded it should be. Out of this sum $900 were saved and invested, leaving $2,122.45 used for family support for the year. The deceased contributed $432 net to the family fund, exclusive of his own support. It should be held that a proportionate part of his contribution went into savings or investment. Such proportionate part would be $128.06, and this sum should have been deducted from his net contribution to the family fund and the balance only held to have been for support.
Under the principle announced by the court, a father who earns $3,000 for the test year, spends $2,000 for -the support of his family, and invests $1,000 is held to be dependent upon a son who contributes $400 to the family fund for the year. I cannot believe that it was the legislative intent that a father should be permitted to swell his investment account at the expense of an employer of his son, or at the public expense, if it instead of the employer ultimately bears the. burden. Neither in popular nor in technical language does the word “support” connote a meaning common to either “investment” or “savings,” and judicial construction should not change its meaning.
I am'authorized to state that Mr. Justice Jones concurs in this dissent.